Title: To John Adams from John Thaxter, 29 June 1782
From: Thaxter, John
To: Adams, John



Amsterdam 29st. June 1782
Sir

You will doubtless be surprized to recieve another Letter from me dated from hence, and I fully expected to have been at the Hague several days agone when I wrote last, but the prospect of Mr. Barclay’s Company, the kindness and Attention of my Countrymen here and a daily Increase of Health and Strength have hitherto prevented. I intended returning to day in the Chariot de Poste, but I did not find myself very well this morning and the day was bad. Capt. Trowbridge’s Arrival from Boston at the Texel was another Reason of my tarrying in Town. He had 48 days Passage. He is now upon the Pompus and not a being has come on Shore as yet, so that We know of no News by him. If there are any Letters for You, I shall bring them on or forward them immediately.
I have recovered amazingly since my Residence here, and must never open my Lips again to reprobate the Air of Amsterdam. ’Tis excellent for the Chest. My Arms are much stronger than they were, but I am still hampered in writing. I am almost ashamed to stay here longer, and wish most sincerely I could sit down and do a Paris day’s work in writing and relieve You from a Part of your Burden. I am grieved to be useless to You at this moment, when there is so much to do and the Letter Book is never out of my Head. I must work double Tides when I am able.
Smedley and Grinnel are both over the Pompus to their great Joy, and will be ready to go down to the Texel in eight or ten days.

Stephens has been here and informs me he and his Family have been very sick with the bilious Fever—says he does not know what to do with himself—thinks three hundred Guilders would enable him to do hansomely for himself in a short time—requests if You could not spare that Sum that You would be so good as to let him have twenty Ducats to pay his Doctor and House Rent—says he is in great distress and desired me to represent his Case to You. I told him I could mention the Matter to You only, but could not interfere in the Business in the smallest degree nor give him the least Encouragement, and that as soon as I had your Answer I would let him know it. Unfortunately I could not get into Mr. Ridley’s Lodgings, and was obliged to come to Mr. Kaa’s at the first Bible in the Warmoestraat, where I found a Number of our Countrymen, who desire their best Respects to You.
Compliments if You please to Mr. Dumas and Family.
My Paper and Arm both warn me to close—but not without subjoining my sincerest Wishes for your Health, and an Assurance of that invariable Respect and Attachment, with which I have the honor to be, Sir, your most humble Servt.

J Thaxter

